                         Case 5:20-cv-00488-VKD Document 7 Filed 01/24/20 Page 1 of 4
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                               REPORT ON THE
                   U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                   U.S. District Court - Northern District of California
DOCKET NO.                          DATE FILED                            280 South 1st Street, San Jose, CA 95113
    5:20-cv-00488 VKD                         11/22/2020
PLAINTIFF                                                                             DEFENDANT
SA MUSIC, LLC and WILLIAM KOLBERT, AS TRUSTEE                                         GOOGLE LLC, VALLEYARM DIGITAL LIMITED,
OF THE HAROLD ARLEN TRUST,                                                            LENANDES LTD, GIACOMO VERANI, and LIMITLESS
                                                                                      INT. RECORDINGS,

       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                    See Exhibit 1 for List of Works

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE

SUSAN Y. SOONG                                                                                                                          1/24/2020
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
Case 5:20-cv-00488-VKD Document 7 Filed 01/24/20 Page 2 of 4




  EXHIBIT 1
                      Case 5:20-cv-00488-VKD Document 7 Filed 01/24/20 Page 3 of 4

                                              Exhibit 1


                                       List of Works
#    Composition                                             Authors               Registration Number
1    A Sleepin' Bee                            Harold Arlen, Truman Capote                    EP85604

2    A Sleepin' Bee                            Harold Arlen, Truman Capote                   EU365644

3    Any Place I Hang My Hat Is Home           Harold Arlen, Johnny Mercer                     EP1895

4    Any Place I Hang My Hat Is Home           Harold Arlen, Johnny Mercer                     EU9510

5    As Long As I Live                         Harold Arlen, Ted Koehler                      EP41239

6    Buds Won't Bud                            Harold Arlen, E.Y. Harburg                     EP65038

7    Come Rain or Come Shine                   Harold Arlen, Johnny Mercer                     EP1893

8    Come Rain or Come Shine                   Harold Arlen, Johnny Mercer                     EU8647

9    Down With Love                            Harold Arlen, E.Y. Harburg                     EP64916

10   For Every Man There’s A Woman             Harold Arlen, Leo Robin                        EP22138

11   Get Happy                                 Harold Arlen, Ted Koehler                       EU9414

12   Get Happy                                 Harold Arlen, Ted Koehler                      EP13654

13   Get Yourself A New Broom                  Harold Arlen, Ted Koehler                      EP36257

14   Happy As The Day Is Long                  Harold Arlen, Ted Koehler                      EP36258

15   Harlem Holiday                            Harold Arlen, Ted Koehler                      EP33238

16   Hittin' The Bottle                        Harold Arlen, Ted Koehler                      EP16725

17   Hooray For Love                           Harold Arlen, Leo Robin                        EP21772

18   House of Flowers                          Harold Arlen, Truman Capote                   EU365645

19   House of Flowers                          Harold Arlen, Truman Capote                    EP85137

20   I Gotta Right To Sing The Blues           Harold Arlen, Ted Koehler                      EP32581

21   I Never Has Seen Snow                     Harold Arlen, Truman Capote                    EP85135

22   I Never Has Seen Snow                     Harold Arlen, Truman Capote                   EU366662

23   I’ve Got the World on a String            Harold Arlen, Ted Koehler                      EP33239

24   Ill Wind                                  Harold Arlen, Ted Koehler                      EP41237

25   It's Only A Paper Moon                    Harold Arlen, E.Y. Harburg, Billy              EP38448
                                               Rose
                      Case 5:20-cv-00488-VKD Document 7 Filed 01/24/20 Page 4 of 4

                                                 Exhibit 1


                                       List of Works
#    Composition                                              Authors             Registration Number
26   Kickin' The Gong Around                     Harold Arlen, Ted Koehler                   EP27118

27   Man In My Life                              Harold Arlen, Johnny Mercer                EP135091

28   Minnie The Moocher's Weddin' Day            Harold Arlen, Johnny Mercer                 EP30542

29   One Step‐Two Step                           Harold Arlen, Johnny Mercer                EU598724

30   Petticoat High                              Harold Arlen, Johnny Mercer                EU598718

31   Saratoga                                    Harold Arlen, Johnny Mercer                EP135094

32   Stormy Weather                              Harold Arlen, Ted Koehler                   EP35998

33   Sweet and Hot                               Harold Arlen, Jack Yellen                   EP20028

34   The Devil and the Deep Blue Sea             Harold Arlen, Ted Koehler                   EP26940

35   The Eagle and Me                            Harold Arlen, E.Y. Harburg                 EP125071

36   Two Ladies in the Shade of De Banana Tree   Harold Arlen and Truman Capote              EP85136

37   Two Ladies in the Shade of De Banana Tree   Harold Arlen and Truman Capote             EU366663

38   What Good Does It Do?                       Harold Arlen, E.Y. Harburg                 EP112618

39   What Good Does It Do?                       Harold Arlen, E.Y. Harburg                 EU486605

40   What's Good About Goodbye?                  Harold Arlen, Leo Robin                     EP22135

41   You Gave Me Ev'rything But Love             Harold Arlen, Ted Koehler                   EP29949
